Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 17 and 19-35 are pending.
	Claims 17, 22, 25-30 have been examined.
	Claims 19, 20-21, 23-24 and 31-35 are withdrawn from consideration as drawn to a non-elected invention.
	Claims 1-14, 16 and 18 have been cancelled in the amendment filed 11/5/2020. 
	Claim 17 has been amended in the amendment filed 11/05/20.
	New claims 19-35 have been added in the amendment filed 11/05/2020.
	

Election/Restrictions
	Applicant elected Group I drawn to a product in the response filed 3/10/2020. Claim 17 is drawn to a product, in this case a composition of matter. While claim 17 was not in the originally election, Applicant elected the Group I product. 
	Claim 19 is non-elected subject matter because it recites species outside the elected invention, specifically a proppant mesh range outside that elected for independent claim 17.
	Claims 20, 21, 23 and 24 are non-elected subject matter because the claim recites polymers not the elected invention specifically not an acrylamide-co-acrylic acid.

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 17 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 17 claims both a method and a product.  A single claim which claims both a product and the method steps of using the product is indefinite under 35  U.S.C. 112, second paragraph. See MPEP 2173.05(p).

Claim interpretation: Claim 17 recites methods of use, methods of fracturing and a product/composition. Applicant has elected the product/composition. The other limitations are not given patentable weight.
Claim 17 recites a polyacrylamide fluid comprising water, polyacrylamide at a concentration of .1-.9 wt %, further comprising proppants having a size between 400 mesh to 20/40 mesh and a specific gravity between 1.25 and 3.3.
Claim 17: the language “wherein the normal ranges of granular materials” is indefinite because it cannot be determined whether or not the claim is positively adding limitations to the claim or reciting prior art. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter US Patent No. 4,326,969.

Hunter teaches all Claim 17 limitations as follows:
Claim 17
Hunter teaches:  a polyacrylamide fluid (abstract) comprising water (abstract), polyacrylamide at a concentration of .35 % (Example 1, col. 4, line 19 teaches .05 to about 5 wt percent polyacrylamide), further comprising proppants (col. 6, line 35 teaches proppants such as sand; the Examiner takes official notice that the average specific gravity of a sand grain is 2.65) having a size between 400 mesh to 20/40 mesh (see Example II, col. 5, line 53 teaches a proppant having a mesh size of 8-40) and a specific gravity between 1.25 and 3.3), the fracturing fluid contains .2 to 4.8 pounds per gallon of proppant, see col. 5, l. 50-52.

Claim 27:
Hunter teaches: 
wherein a buffering chemical is used to adjust the pH of the fluid in the proper range for crosslinking with a trivalent metal ion. Hunter does teach using potassium hydroxide in Example I. Example 1 does teach to adjust the pH of the solution by adding salts that read upon potassium hydroxide, see col. 4, l. 45-46.

Claim 28:
Hunter teaches: 
wherein the buffering chemical is Potassium Hydroxide (KOH).  potassium hydroxide, see col. 4, l. 45-46.

Hunter teaches: 
wherein the aqueous mix fluid is potable water, fresh water, saline water, produced water, flow back water or any mixture thereof. The teaching in Hunter of water, would meet Applicant’s claim limitation of “potable water”, “fresh water”.

Claim 30:
Hunter teaches: 
further comprising other additives selected from the group comprising of surfactants, scale inhibitors, microbiocides, clay control and mixtures thereof,  surfactants are taught in Example 1, col. 4, l. 49 “a wide variety of surfactants...may be included”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter US Patent No. 4,326,969 as set forth above and further in view of Wang et al. US PG PUB 2014/0000896 (hereinafter “Wang”).

Claim 22:
Hunter does not teach that the polyamide used to viscosify the fracturing fluid be acrylamide-co-acrylic acid copolymer.
Wang teaches the use of acrylamide-co-acrylic acid copolymer in fracturing fluids to viscosify the fluids, see [0025] teaches polyacrylic acids and polyacrylamides; [0024] teaches “copolymer of two or more synthetic polymers”. The purpose of the polymer in Wang is to reduce friction and transport proppant, a dual use dual function polymer.
It would have been obvious to one having ordinary skill in the art to modify Hunter and use the specific acrylamide-co acrylic acid copolymer taught by Wang as the viscosifier in 

Claim 25:
Hunter does not teach: 
wherein a crosslinker is added to crosslink the polyacrylamide using one of the trivalent metals commonly used in fracturing fluids.
Wang teaches the crosslinker zirconium methyl n-glycinate in [0090].

Claim 26:
Hunter does not teach: 
wherein the crosslinker is a trivalent form of Boron, Zirconium, Aluminum, Titanium, Chrome, Iron. 
Wang teaches the crosslinker zirconium methyl n-glycinate in [0090] and zirconium is trivalent.

Response to Arguments
Applicant's arguments filed 11/05/2020 have been fully considered but they are not persuasive. 
Applicant has not shown that the claimed fluid is not anticipated by Hunter. Applicant argues that “none of the cited documents provide any teachings in respect of the features 
To the extent Applicant argues process limitations that may or may not be missing from Hunter, these arguments are not valid or relevant since the claims are directed to composition of matter.  
Applicant is correct that Hunter is silent as to the specific acrylamide polymer. The rejection has been changed to reflect that this copolymer is known in the fracturing art as a viscosifier to carry proppant in frac fluids. 
One problem the Examiner has responding to Applicant’s argument is found for example in the argument that begins on the first full paragraph of page 8; “As per the conclusion, the Applicant humbly submits that Hunter does not disclose...” Applicant then repeats every single element of claim 17. The Examiner has tried to show that each and every limitation is anticipated.  For this argument to be persuasive, Applicant will have to point to specific instances in the rejection where what the Examiner has alleged as teaching, say, the polyamide polymer, is not actually there. 

Conclusion
1. US Patents 4,509,598; 5,370,184 teaches all of claim 17 limitations except the specific gravity of the proppant. However, sand has a specific gravity of 2.65 so this limitation would be met as well. 


		
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Examiner, Art Unit 3674                                                                                                                                                                                                        
/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674